ACCEPTED
                                                                                          05-14-01374-CR
                                                                               FIFTH COURT OF APPEALS
                                                                                          DALLAS, TEXAS
                                                                                    9/24/2015 10:31:45 AM
                                                                                               LISA MATZ
                                                                                                   CLERK

                                05-14-01374-CR

Gaylon Lavon Davis                      §         In the Court of Appeals
                                                                   FILED IN
                                                               5th COURT OF APPEALS
                                                                    DALLAS, TEXAS
v.                                      §         for the Fifth9/24/2015
                                                                District10:31:45 AM

The State of Texas                      §         of Texas at DallasLISA   MATZ
                                                                        Clerk




      STATE’S SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF



      The State of Texas, by and through the Criminal District Attorney of

Dallas County, respectfully requests that the Court extend the time for filing

the State’s brief. In support of this motion, the State shows the following:

                                        1.

      A grand jury indicted Appellant for family violence assault enhanced

with a previous family violence assault conviction. (RR6: 3; CR: 11). The

indictment included an enhancement allegation that Appellant had a previous

conviction for aggravated assault. (RR6: 6; CR: 11). Appellant pleaded not

guilty and a jury trial commenced on August 19, 2014. (RR3: 6; CR: 88, 99).

      On August 22, 2014, the jury returned its verdict. (RR6: 4-5). Appellant,

however, did not appear for the reading of the verdict when summoned by his

trial counsel. (RR6: 4-5). In Appellant’s absence, the trial court read the jury’s

verdict of guilty in open court and proceeded with the punishment phase of
trial. (RR6: 6; Supp. CR: 4). Appellant’s counsel entered a plea of not true to

the aggravated assault enhancement allegation on Appellant’s behalf. (RR6: 6).

      At the conclusion of the punishment hearing, the trial court assessed

Appellant’s punishment at 20 years’ imprisonment in the Institutional Division

of the Texas Department of Criminal Justice. (RR6; 15; CR: 88; Supp. CR: 4).

Over a month later, Appellant was returned to custody and the trial court

pronounced sentence in his presence in open court on September 30, 2014.

(RR7: 4; Supp. CR: 4). Appellant filed a timely notice of appeal. (CR: 62).

                                        2.

      Appellant filed his brief on July 21, 2015. The undersigned counsel was

assigned to this appeal on July 24, 2015. The State’s brief was due on first

extension of time on September 19, 2015. This is the State’s second request for

an extension of time and the State files its brief with this motion. This case has

not yet been set for submission.

                                        3.

      Counsel is a part-time Assistant District Attorney who works only two

or three days per week. Since being assigned to this case, counsel filed

responses to the appellants’ briefs in the following cases:

           Lewis v. State, appellate cause number 05-14-01436-CR, on
            September 8, 2015;


                                        2
             Morales v. State, appellate cause number 05-14-01466-CR, on
              September 9, 2015; and

             Butler v. State, appellate cause number 05-14-01484-CR, on
              September 21, 2015.

      The following cases on counsel’s docket also require responses:

          Williams v. State, appellate cause numbers 05-15-00084-CR
           and 05-15-00085-CR, which are due on first extension on
           October 5, 2015;

          Shortt v. State, PD-0597-15, petition granted on September
           16, 2015, with an anticipated State’s brief filing due date of
           November 15, 2015; and

          Hopkins v. State, PD-0794-15, petition granted on September
           16, 2015, with an anticipated State’s brief filing due date of
           November 15, 2015.

In addition, on the days she works, counsel edits appellate briefs for other

Assistant District Attorneys and performs other duties required of her job such

as trial support. Finally, counsel was out of the office from July 31 to August

12, 2015.




                                        3
      For all the foregoing reasons, counsel respectfully asks the Court to

extend the deadline for filing the State’s brief until September 24, 2015.

                                      Respectfully submitted,

                                       /s/ Marisa Elmore
                                      Marisa Elmore (SBN 24037304)
                                      Assistant District Attorney
                                      Frank Crowley Courts Building
                                      133 N. Riverfront Blvd., LB-19
                                      Dallas, Texas 75207-4399
                                      214-653-3625
                                      214-653-3643 (fax)

                           CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing motion was served on
Kathleen A. Walsh, Assistant Public Defender and counsel for Appellant, by
electronic       communication           through        eFileTexas.gov       at
Kathleen.Walsh@dallascounty.org, on September 24, 2015.

                                       /s/ Marisa Elmore
                                      Marisa Elmore




                                        4